SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Packeteer, Inc (Name of Issuer) Common Stock, $.001 Par Value (Title of Class of Securities) 695210104 (CUSIP Number) Robert L. Chapman, Jr. Chapman Capital L.L.C. 222 N. Sepulveda Blvd. El Segundo, CA 90245 (310) 662-1900 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 20, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box¨. Note: Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 695210104 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Chap-Cap Activist Partners Master Fund, Ltd. - 98-0486684 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)x (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 2,353,769 Common Shares 9SOLE DISPOSITIVE POWER 2,353,769 Common Shares 10SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,353,769 Common Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.5% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) CO SCHEDULE 13D CUSIP No. 695210104 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Chap-Cap Partners II Master Fund, Ltd. - 98-0486687 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEEINSTRUCTIONS) (a)x (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 1,022,880 Common Shares 9SOLE DISPOSITIVE POWER 1,022,880 Common Shares 10SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,022,880 Common Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.8% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) CO SCHEDULE 13D CUSIP No. 695210104 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Chapman Capital L.L.C. - 52-1961967 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEEINSTRUCTIONS) (a)x (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 3,376,649 Common Shares 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 3,376,649 Common Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,376,649 Common Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.4% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) IA SCHEDULE 13D CUSIP No. 695210104 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Robert L. Chapman, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEEINSTRUCTIONS) (a)x (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 3,376,649 Common Shares 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 3,376,649 Common Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,376,649 Common Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.4% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) IN INTRODUCTION This Schedule 13D(the "Original 13D") is being filed on behalf of Chap-Cap Partners II Master Fund, Ltd., and Chap-Cap Activist Partners Master Fund, Ltd., Cayman Islands exempted companies (collectively, "the Funds"), Chapman Capital L.L.C., a Delaware limited liability company ("Chapman Capital"), and Robert L. Chapman, Jr., an individual ("Mr. Chapman" and, together with the Funds and Chapman Capital, the "Reporting Persons"). The Original 13D relates to the common stock, $.001 par value per share, of Packeteer, Inc.,a Delaware corporation (the “Issuer” or "Company").
